DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Response to Amendment
Claims 16-18, 20, 23, 24, 26, 27, 29-36 and 38 are pending in the application. All other claims have been cancelled.
-The drawing objection has been withdrawn due to applicant submitting a new drawing accordingly which has been approved.
-The 112(a) and (b) rejections have been withdrawn due to applicant amending claims 16, 18, 24, 26, 27, 29 and 33-35 accordingly and cancelling claims 28 and 37.
-The 102 and 103 rejections have been withdrawn due to applicant amending claims 16, 24, 26 and 27 with limitations not disclosed by the prior art of record used in the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites the limitation “only three overrunning clutches disposed within the bottom bracket housing”, however, the specification doesn’t describe three clutches as being “overrunning type”. The only mention of an overrunning shift element is described for at least one brake (page 6, last two lines in specification). The specification does of course describe that the shift elements can be freewheel units, however, based on the different types of freewheel units well known in the art, the specification description doesn’t support that the clutches are of an overrunning type.  The examiner suggest applicant change the word “overrunning” to “freewheel” in claim 26 as described in the specification (page 6, last paragraph and page 11, lines 21-24).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “only three overrunning clutches disposed within the bottom bracket housing”, however, the specification doesn’t describe three clutches as being “overrunning type”. The only mention of an overrunning shift element is described for at least one brake (page 6, last two lines in specification). The specification does of course describe that the shift elements can be freewheel units, however, based on the different types of freewheel units well known in the art, the specification description doesn’t support that the clutches are of an overrunning type.  The examiner suggest applicant change the word “overrunning” to “freewheel” in claim 26 as described in the specification (page 6, last paragraph and page 11, lines 21-24).
Allowable Subject Matter
Claims 16-18, 20, 23, 24, 26, 27, 29-36 and 38 are allowed (via prior art purposes only).
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 16) a transmission for a bicycle having at least four shift elements, one input shaft, a first planetary set connected to input shaft, a second planetary set in which the carrier of first set is rotationally fixed to carrier of second set, the input shaft rotationally fixed to ring gear of first set, ring gear of second set rotationally fixed to input shaft with first shift element and ring gear of second set rotationally fixed to transmission housing with second shift element and in combination with the limitations as written in claim 16.
-(as to claim 24) a transmission for a bicycle having at least four shift elements, one input shaft, output shaft, first planetary set connected to the input shaft, second planetary set, a carrier of the first set is rotationally fixed to carrier of second set, output shaft rotationally fixed to sun gear of first set and to sun gear of second set with fourth shift element and in combination with the limitations as written in claim 24.
-(as to claim 26) will indicate allowable subject matter upon amendment and/or response to 112(a) and (b) rejections above.
-(as to claim 27) a transmission for a bicycle having at least four shift elements, one input shaft, first planetary set connected to the input shaft, second planetary set, a carrier of the first set is rotationally fixed to carrier of second set, the input shaft rotationally fixed to ring gear of first set, a third planetary set connected to one or both of the first and second sets, a carrier of the third set rotationally fixed to a crankshaft with a further input shaft and a sun gear of the third set is rotationally fixed to input shaft and in combination with the limitations as written in claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Previously cited Serkh et al 20110177912 shows that it is well known in the art to have a transmission with only three freewheel clutches and only three planetary gear sets within a bottom bracket of a bicycle (Figures 1 and 5).
-Previously cited Hart et al 20120010038 shows that it is well known in the art to have a transmission with only three clutches and only three brakes (Figures 2-5).
-JP2014224547 shows that it is well known in the art to have a transmission with only three clutches, only three brakes and only three planetary gear sets (Figure 16); lacks the clutches being in the form of freewheels and wouldn’t be obvious to modify them into freewheels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        March 25, 2022